Case 14-50971-CSS   Doc 466-6   Filed 05/02/20   Page 1 of 4




   Exhibit 14
           Case 14-50971-CSS
Case 05-12515-crm             Doc05/29/07
                   Doc 3127 Filed 466-6 Filed  05/02/20
                                           Entered        Page
                                                    05/29/07    2 of 4
                                                             19:45:13                         Desc Main
                           Document     Page 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

 In Re:                                                            Chapter 11

 ALLIED HOLDINGS, INC., et al.,                                    Case Nos. 05-12515 through 05-12526
                                                                   and 05-12528 through 05-12537
                           Debtors.
                                                                   Judge Mullins

 NOTICE OF (A) ENTRY OF CONFIRMATION ORDER; (B) EFFECTIVE DATE; AND
             (C) ADMINISTRATIVE EXPENSE CLAIMS BAR DATE

 (A)      NOTICE OF ENTRY OF CONFIRMATION ORDER

         PLEASE TAKE NOTICE that the United States Bankruptcy Court for the Northern
 District of Georgia (the “Bankruptcy Court”) entered an order (the “Confirmation Order”) on
 May 18, 2007 (the “Confirmation Date”), confirming the Second Amended Joint Plan Of
 Reorganization of Allied Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa
 and the Teamsters National Automobile Transportation Industry Negotiating Committee (as
 amended and modified, the “Plan”). 1 A copy of the Plan and the Confirmation Order can be
 obtained by: written request to JPMorgan Trust Company, National Association, c/o Administar
 Services Group, P.O. Box 56636, Jacksonville, FL 32241-6636; or calling 904-807-3066; or
 contacting counsel to the Debtors, Troutman Sanders LLP, 5200 Bank of America Plaza, 600
 Peachtree Street, N.E., Atlanta, GA 30308, fax no. (404) 885-3900, phone no. (404) 885-2506.

 (B)      NOTICE OF EFFECTIVE DATE OF PLAN

        PLEASE TAKE NOTICE THAT on May 29, 2007, the Plan became effective (the
 “Effective Date”).

          The Plan, the Plan Supplement and the Confirmation Order shall bind (i) the Debtors,
 (ii) the Reorganized Debtors, (iii) all Holders of Claims against and Interests in any Debtor,
 whether or not impaired under the Plan and whether or not, if impaired, such Holders accepted,
 rejected, or are deemed to have accepted or rejected the Plan, (iv) each Person acquiring property
 under the Plan, (v) all non–Debtor parties to executory contracts and unexpired leases with any
 Debtor, (vi) all entities that are parties to or are subject to the settlements, compromises, releases,
 discharges, and injunctions described in the Plan or the Confirmation Order and (vii) each of the
 foregoing’s respective heirs, successors, assigns, trustees, executors or administrators, if any.

 (C)      NOTICE OF ADMINISTRATIVE EXPENSE CLAIMS BAR DATE

        PLEASE TAKE FURTHER NOTICE THAT, except as otherwise provided in the Plan,
 all requests for payment of Administrative Expense Claims pursuant to section 503 of the

 1
          Capitalized terms not defined herein have the meaning given in the Plan.
           Case 14-50971-CSS
Case 05-12515-crm             Doc05/29/07
                   Doc 3127 Filed 466-6 Filed  05/02/20
                                           Entered        Page
                                                    05/29/07    3 of 4
                                                             19:45:13                    Desc Main
                           Document     Page 2 of 3


 Bankruptcy Code must be filed with the Bankruptcy Court no later than June 29, 2007. All such
 requests must be submitted by motion in a form in accordance with the Bankruptcy Code, the
 Bankruptcy Rules and the local rules of the Bankruptcy Court. If you fail to file a timely
 request for allowance of an Administrative Expense Claim, such claim shall not be Allowed
 by the Court or paid.

 (D) NOTICE OF BAR DATE FOR CLAIMS BASED ON REJECTION OF
 EXECUTORY CONTRACTS OR UNEXPIRED LEASES

         PLEASE TAKE FURTHER NOTICE THAT all proofs of Claim arising from the
 rejection (if any) of executory contracts or unexpired leases by operation of the Plan or Plan
 Supplement must be filed with the Voting Agent on or before June 18, 2007. Any Claims
 arising from the rejection of an executory contract or unexpired lease for which proofs of
 Claim are not timely filed within that time period will be forever barred from assertion
 against the Debtors or the Reorganized Debtors, their Estates and property unless
 otherwise ordered by the Bankruptcy Court.

 (E)    FEE APPLICATIONS OF PROFESSIONALS

         Please be advised that any Professional seeking an allowance for compensation or
 reimbursement of expenses pursuant to sections 327, 328, 330 or 1103 of the Bankruptcy Code
 shall by July 30, 2007 file with this Court a final application for professional fees and expenses.




                            [remainder of page intentionally left blank]




                                                 2
           Case 14-50971-CSS
Case 05-12515-crm             Doc05/29/07
                   Doc 3127 Filed 466-6 Filed  05/02/20
                                           Entered        Page
                                                    05/29/07    4 of 4
                                                             19:45:13                    Desc Main
                           Document     Page 3 of 3


                       This Notice is being sent to you by Court Order.

 Dated: May 29, 2007                     Respectfully submitted,

                                         /s/ Jeffrey W. Kelley
                                         TROUTMAN SANDERS LLP
                                         Ezra H. Cohen
                                         Jeffrey W. Kelley
                                         600 Peachtree St., N.E., Suite 5200
                                         Atlanta, Georgia 30308-2216
                                         Telephone: (404) 885-3009
                                         Facsimile: (404) 692-6799
                                         Counsel for Debtors and Debtors in Possession

                                         /s/ Robert A. Klyman
                                         LATHAM & WATKINS LLP
                                         Robert A. Klyman
                                         633 West 5th Street, Suite 4000
                                         Los Angeles, CA 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Counsel for Yucaipa

                                         /s/ Frederick Perillo
                                         Previant, Goldberg, Uelmen, Gratz, Miller and
                                         Brueggerman, S.C.
                                         Frederick Perillo
                                         Jill Hartley
                                         1555 North River Center Drive, Suite 202
                                         Milwaukee, Wisconsin 53212
                                         Telephone: (414) 271-4500
                                         Facsimile (414) 271-6308
                                         Counsel for TNATINC




                                               3
